IN THE UNITED STATES DISTRICT COURT B Ge
FOR THE DISTRICT OF DELAWARE & Bo.
Maheswar Mikkilineni, C. ook.

Plaintiff ° ao
% CA No. 20-cv-647 CFC % ee

Related CA No. 19-cv-1391CFC 2 Be

PayPal, Inc.; Shijil TS et.al; Ra
Godaddy.com LLC; ee
Director CfA-CXC.

Defendants.

Plaintiff Reply to US Response in Opposition to F-O in Magistrate R & R

First If “under 28 § 2284(a) a district court of three judges shall be convened when
otherwise required by Act of Congress”, doesn’t include deprivation of life, liberty,
or property without due process of law under 5" Amend., like in 1 Amend., per
Shapiro, hence it is not valid for a district court to convene three judges, I trust the
decision of the judge in this regard.

Second Again, US wrongfully states “Plaintiff filed.. Amended Complaint on
March 16, 2020 (DI. 11 p2).. (in the state court) without seeking leave of Court”—
this statement contradicts the court-record and the Order of the state judge which
makes it clear that the amended complaint was not filed or allowed, yet. Hence,
that complaint is not operative in this court, and the factual determination of
Magistrate (DI. 9 p4) is “completely devoid of minimum evidentiary support.. or
bear no rational relationship to the supportive evidentiary data” (Masimo, 62 F.
supp. 3d 368).

Third US says (DI. 11 p5) .. discovery is limited to situations “where there is a
factual dispute which would decide the scope of employment issues, as the crux of
the certification dispute.”

That’s precisely on point at (i) 19-cv-1391CFC, & (ii) here:

. At (i) plaintiff names defendant as ‘director CXC (CfA) (not program office
director Wilkes)’;

. The US twists that as ‘program office director Wilkes’, ‘claims as an employee of
Smithsonian’, ‘refuses discovery on employment issue’, ‘this court deletes (per
request of counsel.. an un-named counsel?) the factual dispute stated in CfA
Website which plaintiff filed in this court on 08/26/2019’ (DI. 20),
-2-
‘this court denies discovery on factual dispute without a hearing’, and ‘this court
dismisses the complaint pending in the state court’.

. At (ii), now, US is back at the same game—it claims “there is no factual dispute
here” (DI. 11 p5). So, this court, may, please see the “factual dispute”, below:

. Magistrate said (DI. 9 p6-7): “.. the court may consider evidence outside of the
pleadings, including affidavits, depositions and testimony, to resolve any factual
issues bearing on jurisdiction. (fn12) To explain the relationship between the SAO
and CXC as it relates to subject matter jurisdiction, the US has submitted the
declaration of Charles Alcock.. The declaration provides that the Smithsonian, by
and through the *SAO, won the NASA contract..” (R.p8) “The court’s analysis is a
context-specific task requiring the court ‘to draw on its judicial experience and
common sense” (R.p9) “.. plaintiff was required to ‘come forward with specific
facts rebutting’ the US attorney’s certification.. that the Director CfA-CXC was an
employee of the Smithsonian. Plaintiff has failed to meet his burden to rebut the
certification.”

*Q: Did SAO team include HCO? Answer to this can only be found at discovery.

. The US certification is solely based on the declaration of Charles Alcock’—that
“the Director CfA-CXC was an employee of the Smithsonian”.. acting within the
scope of his employment.

. That declaration of Charles Alcock is rebutted by the specific fact-evidence in the
CfA Website which states:

“Charles Alcock is the Director of the Harvard-Smithsonian Center for
Astrophysics (CfA), .. and Professor of Astronomy at Harvard University”

(DI.1 Ex.A p3).

. It further clarifies—

“On July 1, 1973, the Smithsonian Institution and Harvard University formalized
*collaboration.. however, the *joint venture draws on the coordinated strengths of
two organization..” (DI.1 Ex.A p2).

*See the law dictionary definitions, below:

Law Dictionary Definitions

Collaboration: ‘In General, this is a cooperative agreement of two or more parties to work jointly
towards a common goal. The involved parties may or may not have had any previous
relationship. In Knowledge management (KM), Collaboration is a key tenet of KM. This is
essential to generating and maintaining a competitive advantage as the effective method of
-3-

transferring ‘know how’ to a team of individuals. In Negotiations, this is a conflict resolution
strategy of using both assertiveness and cooperation to gain solutions worthwhile to all parties. It
succeeds best when the interaction among them is directed at attaining common goals and where
participants’ goals are compatible.’

Joint venture: ‘A joint venture can offer two or more businesses the opportunity to pool their
resources and share their expertise to accomplish a particular objective. The manufacturer of a
product might be presented with an opportunity to bid on a large contract requiring a substantial
amount of raw materials. Purchasing the raw materials on the open market might require a huge
expenditure of capital, so the manufacturer might approach the supplier with a proposal to
combine their respective resources through a joint venture agreement.

The contents of a joint venture agreement will depend upon the facts and circumstances of the
joint venture and the needs of the parties. When two companies get together in a joint venture,
each one might be contributing something other than money. The joint venture agreement should
clearly state what is being contributed by each participant. For example, if one participant is
supplying raw materials while the other party is going to manufacture a product from those
materials, then the agreement should specify the amount of the raw materials that will be needed
and to produce a specified number of items.”

. Thus, any person with experience in business ventures (including lawyers) would
understand the meaning of ‘collaboration, joint-venture’ (legal terms) in practice.
Here, it is clear that a ‘Professor at Harvard University’ must be an employee of
Harvard University until he resigns-retires or fired. If his expertise is being utilized
in the ‘collaboration-joint venture’ between Harvard-Smithsonian to help get the
job done, he can’t automatically become an employee of Smithsonian, an illegal
act—any lawyer with commonsense would know that. Or if Harvard, in 1973, set
this up in its ‘terms-provisions’ that all its employees become Smithsonian
employees while working in this ‘collaboration-joint venture’ for the sole-purpose
to avoid liability, such terms-provisions would become “illegal or un-enforceable”
under the laws. It is premature to go into that until discovery is allowed and
completed.

. Furthermore, here, the CfA Website didn’t state that the ‘Professor at Harvard
University is an employee of Smithsonian’: hence, he can’t declare himself as an
employee of Smithsonian without disclosing the terms-provisions in the—

(i) Agreement/Contract (of 1973) for ‘collaboration’ & ‘joint venture’ between
Harvard-Smithsonian, and

(ii) Pay-roll and other relevant-records.
-4-

. This is a simple issue. Hence, the Magistrate and the Judge, being legal experts,
can understand the need for a proper discovery to know who is an employee of
whom in this collaboration-joint venture scheme.

Fourth US attaches Ex. A (DI. 11 p2) with incorrect or voided copies of
Praecipe/Summons (prepared at the direction of the clerk at the state court) which
were re-done per the direction of sec. of state of Delaware, and proper service was
effectuated upon director CXC (CfA) on July 16, 2019. See Exb. Service, attached
here.

Respectfully, RK ~{ tA a
Sd- / : ao

M.R.Mikkilineni
Plaintiff Date 08/10/2020

Certificate of Service:

I, Maheswar Mikkilineni, certify that a true and correct copy of this pleading sent
on 08/10/2020 by email to:

"Derick.Dailey@usdo}j.gov'; ‘Civil.-Communications@usdoj.gov'; Daughton,
Morgan M (Courts) Morgan. Daughton@delaware.gov;

cc: renee.austin2@usdoj.gov; shane.macas@usdoj.gov; caseview.ecf@usdoj.gov;
kimberly.rechner@usdoj.gov; usade.ecf@usdoj.gov;

‘amy.goodman@delaware.gov'
sd- gh R: fHOZ- ~

M.R.Mikkilineni
Al
Exb. Service [Director CXC (CfA)]

From: Wilson, Nicole M (DOS) [mailto:Nicole.M.Wilson@delaware.gov]
Sent: Tuesday, July 23, 2019 10:09 AM
To: Mikki <stmmrv@verizon.net>

Subject: Service of Process

Good morning,

| apologize for not being able to get back with you until today. We do not send any confirmation to the
court. Once we send the service of process to the defendant, we do not take any further action.
Thank you,

Nikki Wilson

Corporations Specialist

Division of Corporations

Support Services/Notary Public Section

401 Federal Street Suite #4

Dover, DE 19901

302-857-3479

Customer Satisfaction Survey: WWW.SUrveymonkey.com/s/201 1 3rdqtr

Please note- as of January 25, 2019, my email address has changed to:
Nicole.M.Wilson@delaware.gov

Department of State

Ser TONS bi fase SC the Workd * Jlrs HW Mitek, Sevier biry

 

5S Please consider the environment before printing this e-mail.

From: Mikki [mailto:stmmrv@verizon.net]
Sent: Tuesday, July 16, 2019 12:10 PM
To: Wilson, Nicole M (DOS)

Subject: : Service of Process

7/16/2019

Thanks. Please advise whether your office sends ‘proof of service’ to Superior Court records or is there
something | need to do?

Mikki

Proof of Delivery

Dear Customer,

This notice serves as proof of delivery for the shipment listed below.
Tracking Number

1Z5E688E4276974409

Weight

1.00 LBS
A2

Service

UPS Ground

Shipped / Billed On

07/12/2019

Additional Information

Signature Required

Delivered On

07/16/2019 10:14 A.M.

Delivered To

CAMBRIDGE, MA, US

Received By

DWIER

Left At

Receiver

Thank you for giving us this opportunity to serve you. Details are only available for shipments delivered
within the fast 120 days. Please print for your records if you require this information after 120 days.
Sincerely,

UPS

Tracking results provided by UPS: 07/16/2019 11:59 A.M. EST

Print this page
